

116 S2811 IS: Strengthening Disaster Assistance for Student Veterans Act of 2019
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2811IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mr. Cassidy (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs
			 to continue to pay educational assistance or subsistence allowances to
			 eligible persons when educational institutions are temporarily closed, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Disaster Assistance for Student Veterans Act of 2019. 2.Extension of authority of the Secretary of Veterans Affairs to continue to pay educational assistance or subsistence allowances to eligible persons when educational institutions are temporarily closedSection 3680(a)(2) of title 38, United States Code, is amended—
 (1)in the matter before subparagraph (A), by striking the em dash and inserting during the following periods:; (2)in subparagraph (A)—
 (A)by striking during periods and inserting Periods; and (B)by striking not exceed 4 weeks; or and inserting only continue until the date that is eight weeks after the date of the temporary closure.; and
 (3)in subparagraph (B)— (A)by striking solely and inserting Solely; and
 (B)by striking during periods and inserting periods.